COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-065-CV

IN RE SEVEN ENERGY, LLC,
WEATHERFORD INTERNATIONAL, LTD.,
AND WEATHERFORD INTERNATIONAL, INC.                                     RELATORS

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied because relators failed to meet their

burden of establishing that real party in interest’s action meets the requirements

of Texas Civil Practice and Remedies Code section 15.011 and that venue is

proper in Houston County. T EX. C IV. P RAC. & R EM. C ODE A NN. § 15.011 (Vernon

2002) (providing that “[a]ctions for recovery of real property or an estate or

interest in real property . . . shall be brought in the county in which all or a part

of the property is located”); see In re Applied Chem. Magnesias Corp., 206
S.W.3d 114, 115, 119 (Tex. 2006) (holding that mandatory venue existed




   1
       … See T EX. R. A PP. P. 47.4.
under section 15.011 because the plaintiff “us[ed] the declaratory judgment

mechanism as an indirect means of quieting title”); Smith v. Hall, 147 Tex.
634, 637–38, 219 S.W.2d 441, 443–44 (1949) (holding that a suit for specific

performance of a contract regarding royalty rights did not fall within the

mandatory venue provision of section 15.011’s predecessor); Karen Corp. v.

Burlington N. & Santa Fe Ry. Co., 107 S.W.3d 118, 127–28 (Tex. App.—Fort

Worth 2003, pet. denied) (holding that section 15.011 did not apply where suit

did not “affect[] the ownership or title to a tract of land” but was rather a

contract dispute); see also Cartwright v. Cologne Prod. Co., 182 S.W.3d 438,

448 (Tex. App.—Corpus Christi 2006, pet. denied) (stating that to show that

venue is mandatory under section 15.011, venue proponent must prove that

the realty at issue is located in the county where venue allegedly lies).

      Accordingly, we deny relators’ petition for writ of mandamus and vacate

the stay order of February 27, 2008. Relators shall pay all costs of this original

proceeding, for which let execution issue.

                                                  PER CURIAM


PANEL A: CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: March 24, 2008




                                        2